Citation Nr: 9924910	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  92-03 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of left medial meniscectomy and high 
tibial osteotomy.  

2.  Entitlement to a rating in excess of 20 percent for 
arthritis of the lumbar spine, postoperative L5-S1, with 
limitation of motion.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the thoracic spine with limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


INTRODUCTION

The veteran had active service from October 1974 to October 
1978.  

The appeal involving the left knee comes before the Board of 
Veterans' Appeals (Board) from a rating decision dated in 
October 1991 of the Department of Veterans Affairs (VA), Fort 
Harrison, Montana, Regional Office (RO) that originally 
granted service connection for status post left medial 
meniscectomy at a rate of 10 percent.  A rating decision of 
March 1993 subsequently granted a higher schedular rating of 
20 percent, effective from March 11, 1991; this schedular 
rating has been confirmed by the RO since that time.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or an increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Thus, this issue remains on appeal.  For reasons that will be 
later explained, this issue is addressed in the Remand 
portion of this decision.  

The appeal for higher ratings pertinent to the back is from a 
March 1998 rating decision of the RO that confirmed and 
continued a 10 percent rating for arthritis of the thoracic 
and lumbar spine, status postoperative L5-S1.  A May 1998 
rating decision assigned separate ratings for the lumbar 
spine, rated as 20 percent disabling from May 19, 1997, and 
for the thoracic spine, rated as 10 percent disabling from 
May 19, 1997.  The veteran continues his appeal for higher 
ratings.  Id.  

The Board also notes that a rating decision of December 1996 
denied service connection for a cervical spine disability.  
The veteran filed a notice of disagreement in February 1997, 
and a statement of the case was issued in March 1997.  By 
written statement dated in May 1997, the veteran withdrew 
that issue from appellate status.  Thus, such matter is not 
before the Board at this time.  

In June 1999, the veteran applied for a clothing allowance.  
That matter appears to be still pending at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal pertaining to the back has been 
requested or obtained.  

2.  The veteran's chronic back pain results in severe 
limitation of motion of the lumbar spine.  

3.  The veteran has severe limitation of motion affecting the 
thoracic spine.  

4.  Pronounced intervertebral disc syndrome has not been 
demonstrated, with persistent symptoms compatible with 
sciatic neuropathy, demonstrable muscle spasm, absent ankle 
jerk or other neurological findings appropriate to the site 
of the diseased disc with intermittent relief not being 
shown.   


CONCLUSION OF LAW

1.  The criteria for an evaluation of 40 percent for 
arthritis of the lumbar spine, postoperative L5-S1, with 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 
4.45, 4.59, Diagnostic Code 5292 (1998).

2.  An evaluation in excess of 10 percent for arthritis of 
the thoracic spine with limitation of motion is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for increased evaluations are well 
grounded in accordance with 38 U.S.C.A. § 5107(a), in that 
they are plausible.  All of the facts have been properly 
developed, and the Board may now proceed to disposition on 
the merits.  Subsequent to his June 1999 hearing before a 
member of the Board, the veteran, with the assistance of his 
representative, submitted additional medical evidence.  The 
veteran also signed a statement waiving initial review of 
this evidence by the RO.  Thus, the Board may proceed with 
the appeal, as there is no due process problem.  

Factual Background:  In a statement dated in April 1994, the 
veteran requested consideration of service connection for 
back disability.  He indicated that he was unable to lift 
properly because of his service-connected knee, and he now 
had to wear a back brace to help relieve back pain.  The back 
pain was described as daily.  

The veteran was afforded a VA examination in August 1994, 
during which minimal degenerative changes of the lower 
thoracic and 5th lumbar disc space were seen on radiographic 
studies.  The veteran's pain on motion was demonstrated by 
his moving cautiously, with groaning and grimacing with 
changes of position.  The pertinent assessment included 
probable back pain due to left knee problems.  

A rating decision of July 1995 granted service connection for 
arthritis of the thoracic and lumbar spine, as secondary to 
the service-connected left knee disability.  The veteran did 
not appeal that decision, and it became final.  

A private medical report dated in November 1996 shows that 
the veteran had a 
2-year history of intermittent low back pain, but since 
August 1996, he had persistent low back pain.  It was of an 
aching quality and it could be sharp.  Associated with that, 
especially when he stood or walked, was paresthesias across 
the lateral aspect of the hip, the lateral anterolateral 
aspect of the thigh and the lateral anterolateral aspect of 
the stops at the ankle.  The impression was probable L5 
radiculopathy with sensory loss, mild motor changes in an L5 
distribution as well as pain in the low back.  Further 
testing was recommended and the veteran was to be referred to 
VA.  

VA outpatient treatment records of March 1997 reveal that the 
veteran attended school and also worked, which involved 
lifting approximately 30 pounds.  Motor strength was 5/5.  
Sensation was decreased to pin prick in the left L1 and L2 
distribution as well as the left S1 distribution in a patchy 
sense.  The impression was chronic back pain and left lower 
extremity radicular pain, without any impressive neurological 
deficits with exception of possible sensory deficit in the 
left L1 and L2 distribution for which there was no lumbar 
spinal pathology by report on MRI.  The veteran also had a 
slight decrease to sensation on the left S1 distribution, but 
his S1 motor function and ankle jerk were fine on that side.  

In March 1997, other VA outpatient treatment records show 
that the veteran was seen for complaints of a worsening of 
low back pain over the preceding year, with pain radiating 
down the left lower extremity.  There were no associated 
sensory problems.  The impression was that the veteran had 
chronic back pain and left lower extremity radicular pain, 
without any impressive neurological deficits, with the 
exception of possible sensory deficit.  An earlier magnetic 
resonance imaging (MRI) of December 1996 revealed severe L5-
S1 disc herniation with downward extrusion and early signs of 
sequestration, associated with severe left S1 nerve root 
compression.  

The veteran requested to reopen his claim regarding the back 
in May 1997.  

The veteran was hospitalized at a VA facility in June 1997 
where he underwent 
L5-S1 hemilaminotomy and foraminotomy.  The veteran reported 
worsening back pain with associated numbness over the 
preceding year.  On physical examination prior to surgery, 
the left lower extremity had decreased sensation to pin prick 
and light touch in the lateral aspect, especially in the left 
S1 distribution.  Deep tendon reflexes were 2+ throughout and 
symmetrical.  At the time of the surgery, no herniated disc 
or fragment was able to be found; a good bone decompression 
of the central canal and foramen were performed.  
Postoperatively, there was 5/5 motor strength, with intact 
sensation to light touch and pin prick throughout the lower 
extremities bilaterally.  At the time of hospitalization 
discharge, the veteran was felt to be stable.  

The veteran was afforded a VA examination in October 1997, 
during which he reported low back pain of 2 years' duration.  
He described it as localized to the low back.  It occurred 
after being on his feet for 1-11/2 hours, at which time it 
radiated down the legs.  Pain was brought about by prolonged 
standing for more than 1-11/2 hours or after prolonged sitting 
for about 2 hours.  The veteran complained of a tingling 
sensation in the left foot.  

Physical examination of the low back revealed a scar that was 
about 3 inches in length and 2 millimeters in breadth 
situated in the lumbar region.  The scar was well healed, 
without hypertrophy or keloid formation.  There was no 
evidence of muscle spasm or any local tenderness on deep 
pressure.  Forward flexion of the lumbar spine was to 100 
degrees; extension was to 30 degrees; bilateral lateral 
flexion was to about 45 degrees; and bilateral rotation was 
to about 35-45 degrees.  There was no subjective or objective 
evidence of pain during the entire back range of motion 
examination.  There was evidence of sensory loss over the 
middle aspect of the left thigh.  Muscle strength was 5/5.  
There was no evidence of wasting of the muscles.  There was 
no evidence of any functional loss due to muscle spasm, pain 
or motor or sensory changes.  X-rays demonstrated mild 
degenerative changes with defect on the right side at L5/S1 
level secondary to laminectomy; there was subtle osteophyte 
formation in the lower thoracic region, which was considered 
a minor abnormality.  The diagnosis was low back pain, status 
post surgery in June 1997, with no function loss due to 
surgery or pain of the lower back.  It was noted that the 
back examination was essentially normal.  

VA outpatient treatment records of December 1997 show that 
the veteran continued to report back pain for which he was to 
be evaluated for a TENS unit.  Medication was prescribed for 
the back pain.  Increased discomfort was described.  

A rating decision of March 1998 granted a temporary total 
rating based on hospitalization for the low back, effective 
from June 25, 1997 through July 1997.  A 20 percent rating 
was continued thereafter.  

VA outpatient treatment records of June 1998 show that a TENS 
unit was ordered for the veteran due to the problem of 
chronic low back pain.  A back brace was also ordered.  In 
July 1998, the veteran reported severe low back pain 
radiating to the legs and feet with numbness and tingling.  
The veteran stated that the pain was not being alleviated by 
any method.  Later that month, the veteran reported that the 
pain in the left side of the lower back remained but it was 
not as bad as previously.  However, his ability to function 
was limited.  It was noted that he was fairly comfortable in 
bed as long as he stayed fairly stationary since any movement 
brought about spasm.  

A VA MRI dated in July 1998 demonstrated a moderate diffuse 
disc bulge at L5-S1 and postoperative changes consistent with 
left-sided laminectomy.  There was some enhancing scar 
adjacent to the thecal sac and the proximal left S1 root, but 
no definite evidence of recurrent or residual herniated disc.  
There was moderate to severe left-sided neural foraminal 
narrowing, which appeared to be predominantly due to facet 
hypertrophic change and osseous ridging, which appeared 
slightly worsened since December 1996.  Minimal disc bulges 
were seen at L4-5 and T11-12.  

VA outpatient treatment records of September 1998 show that 
the veteran was treated for back problems, which he said had 
not much improved since surgery in 1997.  The assessment was 
recurrence of symptoms.  

Following his reports of leg numbness for the prior 2 years, 
the veteran underwent a series of tests by VA in October 1998 
to rule out S1 radiculopathy.  The conclusion was that there 
was no evidence of a left S1 radiculopathy as H reflexes were 
present and symmetric.  The spontaneous activity observed in 
the paraspinals and left medial gastrocnemius was consistent 
with prior back surgery.  On examination, the left "EDB" 
was atrophied which resulted in a decreased amplitude of the 
left peroneal motor response.  The "PSW's" in the left 
medial gastrocnemius (L5-S1, 2) likely resulted from the 
prior root lesion as no other L5 or S1 innervated muscles 
demonstrated abnormalities.  The examiner concluded that the 
aforementioned made a lumbosacral radiculopathy unlikely.  

VA outpatient neurosurgery records of October 1998 show that 
the veteran reported a great improvement of right-sided 
symptoms after 1997 surgery but progressive worsening of low 
back pain radiating to the left leg, numbness along the 
lateral left leg and dorsal of the left foot.  Physical 
examination revealed tenderness to percussion over the left 
sacroiliac joint.  There was pain with extension and 
rotation.  Motor strength was 5/5.  There was decreased 
sensory to light touch, pain and vibratory over the left foot 
in the L5-S1 distribution.  The assessment of the examiner, 
following review of the test results as well as physical 
examination, was that the symptoms were consistent with 
arthritis pain rather than radiculopathy as the veteran had 
pain with extension rather than flexion.    

VA outpatient treatment records of December 1998 show that 
the veteran continued to be seen for chronic back pain.  
Towards the end of that month, the veteran reported that the 
pain was under the best control that he had ever had.  The 
assessment was chronic pain, good control.  

In February 1999, the veteran was seen at the VA physical 
therapy clinic for chronic low back pain.  He reported that 
the symptoms increased with prolonged standing (more than 2 
hours).  Forward flexion of the low back was noted to be 3/4; 
extension was 1/3 with pain; and lateral bending and rotation 
were 2/3.  Deep tendon reflexes and knee and ankle jerks were 
equal.  There was guarded mobility.  A trial of lumbar 
traction was recommended.  By March 1999, the veteran was 
tolerating lumbar traction well, and he reported good relief.  
Towards the end of that month, the veteran complained of more 
intense low back pain.  Mechanical traction reportedly helped 
to provide relief.  In April 1999, the veteran needed a few 
extra pills for recent increased pain.  The assessment was 
chronic back pain in moderately good control.  May 1999 
physical therapy records show no new complaints.  Medication 
helped to relieve symptoms.    

VA Progress Notes dated in June 1999 indicate that the 
veteran's back reportedly had been "acting up more lately."  
The veteran wore a back support belt.  The assessment was 
chronic back pain; medications were to be renewed.  Traction 
continued to provide relief.  

The veteran and his spouse testified at a personal hearing in 
June 1999.  The veteran reported that he was currently 
employed as a forklift driver in a warehouse.  Hearing 
transcript, (T.), page 6.  The veteran testified that all of 
his activities were affected because of the back.  T. 9-10.  
He noted that he was limited in the range of motion of his 
back.  T. 13.  The veteran wore a back support.  T. 14.  He 
stated that his ability with range of motion varied depending 
on how much he had already been standing or sitting, with his 
abilities decreasing as time went on.  T. 15.  He testified 
that he lived with a slight numbness and tingling in the left 
foot and on the buttock area of the left side.  T. 15.  The 
veteran's back reportedly led to absences at work about 4 
times over the preceding year.  T. 16.  The veteran also 
described feelings of discomfort in the midback.  T. 17.  

The veteran's spouse testified that the veteran was unable to 
perform various household chores, including house painting, 
automobile mechanics, etc.  T. 18-19.  The veteran testified 
that a TENS unit had helped for a while in the control of 
pain.  T. 23.  While he used it about 3 times per week and it 
did help the pain, the pain was always present and never went 
away.  T. 23.  

Legal Criteria: The 1945 Schedule for Rating Disabilities 
will be used for evaluating the degree of disability in 
claims for disability compensation.   The provisions of the 
rating schedule represent the average impairment in earning 
capacity in civil occupations resulting from those 
disabilities, as far as practically can be determined.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology or it may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as disabled.  38 C.F.R. § 4.40. 

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to less movement 
than normal, more movement than normal, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse.  For the purpose of rating disability from arthritis, 
the lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
common cause of disability of the sacroiliac joint is 
arthritis.  The lumbosacral and sacroiliac joints should be 
considered as one anatomical segment for rating purposes.  
38 C.F.R. § 4.66.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of lumbar spine motion which is: slight warrants a 
10 percent evaluation; moderate warrants a 20 percent 
evaluation, and; severe warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Limitation of thoracic spine motion which is: slight warrants 
a 0 percent evaluation; moderate or severe warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  

Intervertebral disc syndrome which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  Intervertebral disc 
syndrome, which is severe with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  
Intervertebral disc syndrome which is moderate with recurring 
attacks warrants a 20 percent evaluation.  Intervertebral 
disc syndrome which is mild warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Analysis: The RO rated the veteran's lumbar spine disability 
with reference to Diagnostic Code 5292 for moderate 
limitation of lumbar motion warranting a 20 percent 
evaluation.  As noted above, arthritis is rated based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In his substantive appeal dated in May 1998, the 
veteran contended that the higher evaluation of 40 percent 
based on severe limitation of motion of the lumbar spine is 
warranted.  With resolution of reasonable doubt in the 
veteran's favor, the Board agrees.  

Initially, the Board notes that the evidence presented during 
the pendency of the appeal consists of VA treatment records, 
a VA examination for rating purposes and testimony presented 
by the veteran and his spouse.  As to the medical evidence, 
there is some inconsistency between the VA examination and 
the ongoing treatment records.  However, the Board observes 
that the veteran has testified that his back symptomatology 
varies in relation to time of day, how much effort or 
activity has been accomplished, etc.  T. 15.  Therefore, the 
Board has carefully reviewed the record as a whole in order 
to determine the degree of severity resulting from the low 
back.  

Significantly, when reviewing the treatment records, the 
Board notes that such documents are consistent with the 
veteran's testimony that he has had chronic back pain that 
affects his ability to function.  During the course of 
treatment, the veteran's doctor and physical therapy 
specialist have attempted to control the pain through various 
means, including medication and traction.  The pain 
throughout the treatment has been described as chronic.  Also 
within the treatment records is notation that the pain 
increased with the more than 2 hours of standing or other 
activities, thereby affecting the ability to function.  
Further, the range of motion was described as 1/3 for 
extension.  

While the aforementioned evidence supports the veteran's 
claim, the VA examination of October 1997 documented that 
there was no evidence of any restriction of motion of the 
lower back and no functional loss due to surgery or pain of 
the lower back.  Clearly, this report is against the claim 
for a higher rating.  Additionally, other planes of motion, 
aside from extension, were described in the treatment records 
as 2/3 or 3/4 - not representative of a severe limitation.  

The Board is very mindful that any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  In this case, the evidence in 
favor of an increased rating (the veteran's and his spouse's 
testimony as well as the numerous consistent treatment 
records revealing treatment for chronic low back pain and its 
effects) is in approximate balance with the negative evidence 
(the VA examination for rating purposes).  Since the evidence 
is in relative equipoise, the Board finds that the veteran's 
low back disability results in pain and produces severe 
limitation of motion.  Accordingly, a 40 percent rating is 
appropriate under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

A 40 percent rating is the highest schedular rating available 
under Diagnostic Code 5292.  A higher evaluation is possible 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
However, although the veteran is shown to have some disc 
involvement, the clinical evidence is not demonstrative of 
pronounced symptoms such as to warrant a 60 percent rating.  
For example, despite the veteran's complaints, objective 
testing for radicular symptoms was essentially negative.  In 
March 1997, for example, the impression was that the veteran 
had chronic back pain and left lower extremity radicular 
pain, without any impressive neurological deficits, with the 
exception of possible sensory deficit.  Otherwise, in 
February 1999, ankle jerks were present - as opposed to the 
requisite criteria of "absent" ankle jerks for a higher 
rating.  In general, neurologic examinations do not disclose 
evidence of pronounced disability.  Further, there is no 
evidence that attacks from disc problems recur with little 
intermittent relief.  Rather, the pain for which the veteran 
is regularly treated has been described as being under good 
control, with relief from various avenues, including traction 
and medication.  Thus, the Board does not find that a 60 
percent rating is in order under Diagnostic Code 5293.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5003, arthritis is to be 
rated according to limitation of motion of the body part 
affected.  In this case, the disability at issue is already 
rated based on Diagnostic Code 5292 for limitation of motion.  
Diagnostic Code 5293, which does not expressly refer to 
limitation of motion, has been held to involve limitation of 
range of motion. VA O.G.C. Prec. 36-97 (December 12, 1997).  
Since a separate rating must be based upon additional 
disability, to assign a separate rating for the veteran's low 
back disorders would violate the regulations prohibiting the 
pyramiding of various diagnoses of the same disability.  
38 C.F.R. § 4.14 (1998); see VA O.G.C. Prec. 
23-97; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(a separate rating may be granted for a "distinct and 
separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

The Board also notes that the veteran has a scar from the low 
back surgery.  A separate 10 percent evaluation is warranted 
for superficial, poorly nourished scars with repeated 
ulceration.  38 C.F.R. Part 4, Code 7803 (1998).  A 
10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7804.  Scars may be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. Part 4, Code 7805.  In this 
case, the medical data do not indicate any findings pertinent 
to this scar that warrant a compensable rating.  That is, the 
scarring is described as well healed, and there is no 
indication that there is pain, tenderness or limitation of 
function as a result of the scar.  No separate compensable 
rating is therefore warranted for a scar.  

The RO rated the veteran's thoracic spine disability with 
reference to Diagnostic Code 5291 for moderate or severe 
limitation of thoracic motion warranting a 10 percent 
evaluation.  As noted above, this is the highest schedular 
rating for limitation of motion of the midback.  The medical 
data do not attribute other symptoms to the thoracic spine.  
Therefore, the current rating appears appropriate for this 
disability.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1998).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1998).  It does not appear from the 
evidence that the RO has considered the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance. See 
VA O.G.C. Prec. Op. No. 6-96 (August 16, 1996).  Accordingly, 
if the veteran wishes to pursue such a rating, he needs to 
contact the RO.  


ORDER

Entitlement to an evaluation of 40 percent for arthritis of 
the lumbar spine, postoperative L5-S1, with limitation of 
motion is granted, subject to the regulations governing the 
payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the thoracic spine with limitation of motion is 
denied.


REMAND

The veteran has also claimed a rating higher than 20 percent 
for the left knee disability.  At the time of the veteran's 
June 1999 hearing, he testified that his left knee disability 
had increased since the time of the last VA examination for 
rating purposes.  T. 21.  In such cases, another VA 
examination is warranted.  VA O.G.C. Prec. Op. No. 11-95 
(April 7, 1995).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the left knee 
since 1999.  After securing the necessary 
release, the RO should obtain the 
outstanding records.

2.  The RO should arrange for a VA 
examination to determine the extent and 
severity of the veteran's service-
connected left knee disability.  The 
claims folder or the pertinent medical 
records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by the veteran's service-
connected left knee disability.  The 
examiner is requested to specifically 
comment on the presence or absence of any 
objective manifestations that would 
demonstrate functional impairment due to 
pain attributable to the left knee 
disability.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is insufficient in any manner, the RO 
must implement corrective procedures at 
once. 

4.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated by the Court in the 
case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration should be accorded 
to 38 C.F.R. §§ 4.40, 4.45 (1998) and 
whether these sections provide a basis 
for any change in the award of 
compensation benefits for the service-
connected left knee disability.  Since 
the appeal is from an original grant of 
benefits, consideration of Fenderson v. 
West, 12 Vet. App. 119 (1999) should also 
be made. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals





